Hottel, C. J.
The appellee filed a complaint in the court below in which be sought to recover for material furnished in the erection and repair of a power plant in the city of Portland and to foreclose a mechanic’s lien therefor. the appellant filed a demurrer to the complaint wbicb was overruled, and it then filed an answer in three paragraphs, the first paragraph being a general denial. A demurrer to each of the affirmative paragraphs of answer was sustained and appellant refused to plead further whereupon judgment was rendered in favor of appellee. From this judgment appellant appeals and assigns as error in this court the respective rulings on the demurrer to the complaint and the demurrer to each of the affirmative paragraiihs of answer.
The complaint in this case, except as to names and amounts, is substantially identical with the complaint in the case of the City of Portland v. Indianapolis, etc., Fuel Co. (1914), wide 166, 106 N. E. 735. On the authority of that case and the decisions therein cited we bold that the complaint in the instant case does not state a cause of action, and, hence, that the trial court should have sustained the demurrer thereto.
The judgment of the trial court is therefore reversed with instructions to it to sustain the demurrer to the complaint and for such other proceedings as may be consistent with this opinion.